Name: Commission Regulation (EC) No 1427/2003 of 11 August 2003 correcting Regulation (EC) No 1143/2003 fixing the aid for unginned cotton from 1 July 2002 to 31 March 2003 for the 2002/03 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product;  Europe;  marketing
 Date Published: nan

 Avis juridique important|32003R1427Commission Regulation (EC) No 1427/2003 of 11 August 2003 correcting Regulation (EC) No 1143/2003 fixing the aid for unginned cotton from 1 July 2002 to 31 March 2003 for the 2002/03 marketing year Official Journal L 203 , 12/08/2003 P. 0006 - 0006Commission Regulation (EC) No 1427/2003of 11 August 2003correcting Regulation (EC) No 1143/2003 fixing the aid for unginned cotton from 1 July 2002 to 31 March 2003 for the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 thereof on cotton, as last amended by Council Regulation (EC) No 1050/2001(1),Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton(2), and in particular Article 2(1) thereof,Whereas:A check has revealed an error in the Annex to Commission Regulation (EC) No 1143/2003(3) as regards the amount of aid to be paid to Spain in the period covered by Commission Regulation (EC) No 2339/2002(4). A correction must therefore be made,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1143/2003 is hereby corrected as follows:in the column headed "Spain", the amount of EUR 63,050, corresponding to Regulation (EC) No 2339/2002, is replaced by EUR 62,942.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 August 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 148, 1.6.2001, p. 1.(2) OJ L 148, 1.6.2001, p. 3.(3) OJ L 160, 28.6.2003, p. 41.(4) OJ L 349, 24.12.2002, p. 33.